   Case: 1:18-cv-07686 Document #: 877 Filed: 12/17/20 Page 1 of 2 PageID #:8319




                      UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT
                             EASTERN DIVISION
____________________________________
                                     )
IN RE: LION AIR FLIGHT JT            )
610 CRASH                            ) Lead Case No. 18 CV 7686
                                     ) Honorable Thomas M. Durkin
___________________________________ )

                                     [PROPOSED] ORDER

       On December 14, 2020, the Court entered a civil contempt against the law firm of

GIRARDI KEESE (“GK”) and THOMAS GIRARDI and froze the assets of GK and THOMAS

GIRARDI.

       During a December 16, 2020 telephone hearing, the Court was informed that several

involuntary bankruptcy petitions were being prepared in the Central District of California and

would likely be filed within 48 hours. Upon discussion, the parties agreed with the Court that a

bankruptcy trustee in the Central District of California would be best suited to preserve assets

and deal with competing claims.

       IT IS HEREBY ORDERED THAT:

   1. A judgment of civil contempt is entered against GK and THOMAS GIRARDI.

   2. All assets of GK and THOMAS GIRARDI (collectively, the “Girardi Assets”) are frozen

       until appointment of a Bankruptcy Trustee or further order of this Court.

   3. Until a Trustee is appointed, the Girardi Assets shall not be used to pay THOMAS

       GIRARDI’s living expenses.

   4. Until a Trustee is appointed, the Girardi Assets shall not be used to pay attorneys’ fees.

   5. This Order shall be effective immediately upon its entry.
Case: 1:18-cv-07686 Document #: 877 Filed: 12/17/20 Page 2 of 2 PageID #:8320




IT IS SO ORDERED



Dated:                                   ____________________________________
                                         Thomas M. Durkin
                                         United States District Judge
